DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 states, “an input sensing member”. This feature was already defined in claim 21 and it appears claim 22 should states, “the input sensing member”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US PG. Pub. 2021/0179901) in view of Kim et al. (US PG. Pub. 2015/0200375).

Regarding claim 1 – Fujita teaches an electronic device (fig. 3) comprising: a window (40 [paragraph 0128] Fujita states, “transparent window 40”);
a panel (10 [paragraph 0128] Fujita states, “organic EL display panel 10”); at least three adhesive layers (12-1 to 12-3 [paragraph 0212] Fujita states, “12-1 First pressure-sensitive adhesive layer [0234] 12-2 Second pressure-sensitive adhesive layer [0235] 12-3 Third pressure-sensitive adhesive layer”) between the window (40) and the panel (10), and comprising: a first adhesive layer (12-2) contacting the panel (10); a second adhesive layer (12-3) contacting the window (40); and a third adhesive layer (12-1) between the first adhesive layer (12-2) and the second adhesive layer (12-3); and a first additional member (20 [paragraph 0129] Fujita states, “optical laminate 20”) and a second additional member (6) between the panel (10) and the window (40), and respectively being located on opposite sides of the third adhesive layer (12-1), wherein a sum of thicknesses of the adhesive layers is less than 200um ([paragraph 0099] Fujita states, “The thickness of the pressure-sensitive adhesive layer used for the laminate for a flexible image display device according to the present invention is preferably 1 to 200 μm, more preferably 5 to 150 μm, still more preferably 10 to 100 μm”), and wherein the second additional member (6) comprises an input sensing member ([paragraph 0133] Fujita states, “a foldable transparent conductive layer 6 forming a touch sensor”) for sensing an external touch and is disposed on the first additional member (20; claimed structure shown in figure 3).
 	Fujita does not explicitly teach a panel comprising: a base layer; and a display element on the base layer for displaying an image.
 	Kim teaches an electronic device (fig. 4 & 15A [title] Kim states, “flexible display device”) having a window ([paragraph 00145] Kim states, “The window member WM) and a panel (fig. 4, DP [paragraph 0144] Kim states, “display panel DP”) comprising: a base layer (SUB [paragraph 0065] Kim states, “base substrate SUB”); and a display element (OLED [paragraph 0065] Kim states, “organic light emitting diode OLED”) on the base layer (SUB) for displaying an image ([paragraph 0050] Kim states, “The display panel DP displays an image”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a panel as taught by Fujita with the panel comprising a base layer and a display element as taught by Kim because Kim states, “The base substrate SUB may include a flexible plastic substrate” [paragraph 0066]. The flexible base layer in combination with the display element will allow for a flexible display that can withstand a certain amount of bending/flexing. 

Regarding claim 3 — Fujita in view of Kim teach the electronic device of claim 1, wherein the thickness of the first adhesive layer (Fujita; fig. 3, 12-2) is equal to or less than 1/2 of the sum of the thicknesses of the adhesive layers ([paragraph 0209] Fujita states, “first pressure-sensitive adhesive layer: 50 μm, second pressure-sensitive adhesive layer: 70 μm, third pressure-sensitive adhesive layer: 50 μm”; 70/(70+50+50) = .41).

Regarding claim 8 — Fujita in view of Kim teach the electronic device of claim 3, wherein the first adhesive layer (Fujita; fig. 3, 12-2) contacts the panel (10), and the second adhesive layer (12-3) contacts the window (40).

Regarding claim 9 — Fujita in view of Kim teach the electronic device of claim 1, wherein the window (Kim; fig. 15A, WM) has a modulus of about 55GPa to about 85GPa ([paragraph 00145] Kim states, “The window member WM may include at least one of a flexible plastic film and a thin glass substrate”; glass has a Young’s modulus of 50- 90GPa as discussed by “The Engineering ToolBox”, see attached NPL).

Regarding claim 10 – Fujita teaches an electronic device (fig. 3) comprising: a window (40 [paragraph 0128] Fujita states, “transparent window 40”); a panel (10 [paragraph 0128] Fujita states, “organic EL display panel 10”); a plurality of adhesive layers (12-1 to 12-3 [paragraph 0212] Fujita states, “12-1 First pressure-sensitive adhesive layer [0234] 12-2 Second pressure-sensitive adhesive layer [0235] 12-3 Third pressure-sensitive adhesive layer”) between the window (40) and the panel (10); and a first additional member (20 [paragraph 0129] Fujita states, “optical laminate 20”) disposed on the panel (10) and a second additional member (6) between the panel (10) and the window (40), wherein the adhesive layers (12-1 to 13-3) comprise: a first adhesive layer (12-2) on the panel (10); a second adhesive layer (12-3) between the window (40) and the first adhesive layer (12-2); and a third adhesive layer (12-1) between the first adhesive layer (12-2) and the second adhesive layer (12-3), wherein a thickness of the first adhesive layer (12-2) is equal to or less than 1/2 of a sum of thicknesses of the adhesive layers ([paragraph 0209] Fujita states, “first pressure-sensitive adhesive layer: 50 μm, second pressure-sensitive adhesive layer: 70 μm, third pressure-sensitive adhesive layer: 50 μm”; 70/(70+50+50) = .41), wherein the first additional member (20) comprises an optical member comprising a polarizing film ([paragraph 0130] Fujita states, “optical laminate 20 includes a polarizing member 1”), an anti-reflection film, or a phase difference film, and wherein the second additional member (6) comprises an input sensing member ([paragraph 0133] Fujita states, “a foldable transparent conductive layer 6 forming a touch sensor”) for sensing an external touch and is disposed on the first additional member (20; claimed structure shown in figure 3).
 	Fujita does not explicitly teach a panel comprising: a base layer; and a display element on the base layer for displaying an image.
 	Kim teaches an electronic device (fig. 4 & 15A [title] Kim states, “flexible display device”) having a window ([paragraph 00145] Kim states, “The window member WM) and a panel (fig. 4, DP [paragraph 0144] Kim states, “display panel DP”) comprising: a base layer (SUB [paragraph 0065] Kim states, “base substrate SUB”); and a display element (OLED [paragraph 0065] Kim states, “organic light emitting diode OLED”) on the base layer (SUB) for displaying an image ([paragraph 0050] Kim states, “The display panel DP displays an image”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a panel as taught by Fujita with the panel comprising a base layer and a display element as taught by Kim because Kim states, “The base substrate SUB may include a flexible plastic substrate” [paragraph 0066]. The flexible base layer in combination with the display element will allow for a flexible display that can withstand a certain amount of bending/flexing. 

Regarding claim 11 – Fujita in view of Kim teach the electronic device of claim 10, wherein each of the first additional member (fig. 3, 20) and the second additional member (6) comprises a transparent resin ([paragraph 0093 & 0130] Fujita states, “the transparent conductive layer constituting the touch panel… The optical laminate 20 includes a polarizing membrane 1, a protective membrane 2 made of a transparent resin material”), and wherein the third adhesive layer (12-1) is between the first additional member (20) and the second additional member (6).

Regarding claim 12 – Fujita in view of Kim teach the electronic device of claim 10, wherein the sum of the thicknesses of the adhesive layers (fig. 3, 12-1 to 12-3) is less than 200um, and is equal to or greater than 75um ([paragraph 0209] Fujita states, “first pressure-sensitive adhesive layer: 50 μm, second pressure-sensitive adhesive layer: 70 μm, third pressure-sensitive adhesive layer: 50 μm”; 70um+50um+50um = 170um).

Regarding claim 13 — Fujita in view of Kim teach the electronic device of claim 10, further comprising: a protective panel (Kim; fig. 15A, CF [paragraph 0154] Kim states, “The functional layer CF may include at least one of an anti-finger coating layer, an anti-reflection coating layer, an anti-glare coating layer, and a hard coating layer”) on the window (WM).
 	Fujita in view of Kim fail to teach having an upper adhesive layer between the protective panel and the window to couple the protective panel and the window to each other.

 	Fujita does teach a plurality of adhesive layers being used between different layers (see figure 3).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an adhesive layer between the protective panel and the window, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Applying an adhesive between the protective panel and the window will increase the bond between the two layers and overall help to protect the electronic device from damage.

Regarding claim 14 — Fujita in view of Kim teach the electronic device of claim 10, wherein the window (Kim; fig. 15A, WM) has a modulus of about 55GPa to about 85GPa ([paragraph 00145] Kim states, “The window member WM may include at least one of a flexible plastic film and a thin glass substrate”; glass has a Young’s modulus of 50- 90GPa as discussed by “The Engineering ToolBox”, see attached NPL).

Regarding claim 15 — Fujita in view of Kim teach the electronic device of claim 10, wherein the window (Kim; fig. 15A, WM) has a specific thickness ([paragraph 0150] Kim states, “a thickness of the window member WM is 100 .mu.m”).
 	Kim discloses the claimed invention except for explicitly having a window with a thickness of 80um or less. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a window with a thickness of 80um or less, since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, Titanium Metals Carp, of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). A small thickness of the window will allow the electronic device to maintain a thin profile while at the same time being structurally resilient.

Regarding claim 16 — Fujita in view of Kim teach the electronic device of claim 10, wherein the second additional member (Kim; fig. 15A & fig. 5, TSP) is located between the second adhesive layer (AM layer shown on bottom surface of window WM) and the third adhesive layer (AM layer shown between TSP and LF) and comprises a supplementary member (fig. 5, BL1).

Regarding claim 17 — Fujita in view of Kim teach the electronic device of claim 16, wherein the supplementary member (Kim; fig. 5, BL1) comprises a transparent resin ([paragraph 0077] Kim states, “The first and second base layers BL1 and BL2 may be plastic films’; supplementary member BL1 is considered transparent given that the display transmits therethrough to the window WM).

Regarding claim 19 — Fujita in view of Kim teach the electronic device of claim 10, wherein a folding axis (Kim; see folding axis shown in figure 1B) is defined on a back surface of the panel (DP), wherein the folding axis is parallel to the back surface of the panel, and wherein the panel (DP) and the window (WM) are foldable along the folding axis (claimed structure shown in figure 1B).

Regarding claim 20 – Fujita teaches an electronic device (fig. 3) comprising: a panel (10 [paragraph 0128] Fujita states, “organic EL display panel 10”), foldable along a folding axis extending in one direction ([paragraph 0128] Fujita states, “an organic EL display panel 10 configured to be foldable”); a window (40 [paragraph 0128] Fujita states, “transparent window 40”) on a front surface of the panel (10); a first additional member (20 [paragraph 0129] Fujita states, “optical laminate 20”) and a second additional member (6) between the panel (10) and the window (40), wherein the first additional member (20) comprises an optical member comprising a polarizing film ([paragraph 0130] Fujita states, “optical laminate 20 includes a polarizing member 1”), an anti-reflection film, or a phase difference film and the second additional member (6) comprises an input sensing member ([paragraph 0133] Fujita states, “a foldable transparent conductive layer 6 forming a touch sensor”) for sensing an external touch; and a plurality of adhesive layers (12-1 to 12-3 [paragraph 0212] Fujita states, “12-1 First pressure-sensitive adhesive layer [0234] 12-2 Second pressure-sensitive adhesive layer [0235] 12-3 Third pressure-sensitive adhesive layer”) between the window (40) and the panel (10), and comprising: a first adhesive layer (12-2) on the panel (10); a second adhesive layer (12-3) between the first adhesive layer (12-2) and the window (40), and contacting an upper surface of the second additional member (6; claimed structure shown in figure 3); and a third adhesive layer (12-1) between the first additional member (20) and the second additional member (6), and contacting a lower surface of the second additional member (20), wherein a sum of thicknesses of the adhesive layers is between 75um and 200um ([paragraph 0209] Fujita states, “first pressure-sensitive adhesive layer: 50 μm, second pressure-sensitive adhesive layer: 70 μm, third pressure-sensitive adhesive layer: 50 μm”; 70um+50um+50um = 170um), wherein a thickness of the first adhesive layer (12-2) is equal to or less than 1/2 of the sum of the thicknesses of the adhesive layers ([paragraph 0209] Fujita states, “first pressure-sensitive adhesive layer: 50 μm, second pressure-sensitive adhesive layer: 70 μm, third pressure-sensitive adhesive layer: 50 μm”; 70/(70+50+50) = .41), and wherein a thickness of the second adhesive layer (12-3) and a thickness of the third adhesive layer (12-1) are the same (second adhesive layers 12-1 and third adhesive layer as discussed as each being 50um as discussed in paragraph 0209 above).
 	Fujita does not explicitly teach a panel comprising: a base layer; and a display element on the base layer for displaying an image.
 	Kim teaches an electronic device (fig. 4 & 15A [title] Kim states, “flexible display device”) having a window ([paragraph 00145] Kim states, “The window member WM) and a panel (fig. 4, DP [paragraph 0144] Kim states, “display panel DP”) comprising: a base layer (SUB [paragraph 0065] Kim states, “base substrate SUB”); and a display element (OLED [paragraph 0065] Kim states, “organic light emitting diode OLED”) on the base layer (SUB) for displaying an image ([paragraph 0050] Kim states, “The display panel DP displays an image”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a panel as taught by Fujita with the panel comprising a base layer and a display element as taught by Kim because Kim states, “The base substrate SUB may include a flexible plastic substrate” [paragraph 0066]. The flexible base layer in combination with the display element will allow for a flexible display that can withstand a certain amount of bending/flexing. 

Regarding claim 21 – Fujita teaches an electronic device (fig. 3) comprising: a panel (10 [paragraph 0128] Fujita states, “organic EL display panel 10”) foldable along a folding axis extending in one direction ([paragraph 0128] Fujita states, “an organic EL display panel 10 configured to be foldable”); a window (40 [paragraph 0128] Fujita states, “transparent window 40”) on a front surface of the panel (10); a first additional member (20 [paragraph 0129] Fujita states, “optical laminate 20”) disposed on the panel (10) and a second additional member (6) between the panel (10) and the window (40); and a plurality of adhesive layers (12-1 to 12-3 [paragraph 0212] Fujita states, “12-1 First pressure-sensitive adhesive layer [0234] 12-2 Second pressure-sensitive adhesive layer [0235] 12-3 Third pressure-sensitive adhesive layer”) between the window (40) and the panel (10), and comprising: a first adhesive layer (12-2) disposed on the panel (10): a second adhesive layer (12-3) disposed between the first adhesive layer (12-2) and the window (40); and a third adhesive layer (12-1) between the first additional member (20) and the second additional member (6), wherein a sum of thicknesses of the adhesive layers is less than 200um ([paragraph 0209] Fujita states, “first pressure-sensitive adhesive layer: 50 μm, second pressure-sensitive adhesive layer: 70 μm, third pressure-sensitive adhesive layer: 50 μm”; 70um+50um+50um = 170um), wherein a thickness of the first adhesive layer (12-2) is equal to or less than 1/2 of the sum of the thicknesses of the adhesive layers ([paragraph 0209] Fujita states, “first pressure-sensitive adhesive layer: 50 μm, second pressure-sensitive adhesive layer: 70 μm, third pressure-sensitive adhesive layer: 50 μm”; 70/(70+50+50) = .41), and wherein the second additional member (6) comprises an input sensing member ([paragraph 0133] Fujita states, “a foldable transparent conductive layer 6 forming a touch sensor”) for sensing an external touch and is disposed on the first additional member (20; claimed structure shown in figure 3).
 	Fujita does not explicitly teach a panel comprising: a base layer; and a display element on the base layer for displaying an image; a window, a protective layer on a front surface of the window; and a lower layer on a back surface of the panel.
 	Kim teaches an electronic device (fig. 4 & 15A [title] Kim states, “flexible display device”) having a window ([paragraph 00145] Kim states, “The window member WM) and a panel (fig. 4, DP [paragraph 0144] Kim states, “display panel DP”) comprising: a base layer (SUB [paragraph 0065] Kim states, “base substrate SUB”); and a display element (OLED [paragraph 0065] Kim states, “organic light emitting diode OLED”) on the base layer (SUB) for displaying an image ([paragraph 0050] Kim states, “The display panel DP displays an image”); and a protective layer (CF [paragraph 0154] Kim states, “The functional layer CF may include at least one of an anti-finger coating layer, an anti-reflection coating layer, an anti-glare coating layer, and a hard coating layer”) on a front surface of the window (WM); and a lower layer (PF [paragraph 0145] Kim states, “protecting member PF may have a multi-layered structure”; the additional layers will encompass the “lower layer”) on a back surface of the panel (DP)
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a panel as taught by Fujita with the panel comprising a base layer and a display element as taught by Kim because Kim states, “The base substrate SUB may include a flexible plastic substrate” [paragraph 0066]. The flexible base layer in combination with the display element will allow for a flexible display that can withstand a certain amount of bending/flexing. Having a lower layer and a protective layer enveloping the electronic device will protect the electronic device from the external environment (i.e., dust, moisture).

Regarding claim 22 – Fujita in view of Kim teach the electronic device of claim 21, further comprising an optical member (Fujita; fig. 3, 20 [paragraph 0129] Fujita states, “optical laminate 20”) between the panel (10) and the window (40), wherein the third adhesive layer (12-1) is between the optical member (20) and an input sensing member ([paragraph 0133] Fujita states, “a foldable transparent conductive layer 6 forming a touch sensor”).

 	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. in view of Kim et al. as applied to claim 10 above, and further in view of Lee et al. (US PG. Pub. 2017/0162823). 

Regarding claim 18 — Fujita in view of Kim teach the electronic device of claim 10, wherein the panel (Kim; figs. 15A & 4, combination of PF and DP) comprises: a base substrate (fig. 4, SUB [paragraph 0066] Kim states, “base substrate SUB may include a flexible plastic substrate”); a pixel defining layer (PXL [paragraph 0070] Kim states, “pixel defining layer PXL”) on a front surface of the base substrate (SUB) and comprising a plurality of pixels (claimed structure shown in figure 2); and an encapsulation layer (ECL [paragraph 0073] Kim states, “sealing layer ECL”) covering the pixel defining layer (PXL), and wherein the panel (combination of PF and DP) is configured to display an image on a front surface thereof (claimed structure shown in figures 4 & 15A).
 	Fujita in view of Kim fail to teach wherein the panel comprises: a base substrate having modulus of about 1GPa to about 10GPa.
 	Lee teaches an electronic device (figs. 1-4 & 7) wherein the panel (200) comprises: a base substrate (fig. 4, 250) having modulus of about 1GPa to about 10GPa ([paragraph 0056] Kim states, “flexible substrate 250... may be formed of any one of various materials, such as a metal material and a plastic material such as PET, PEN, or PI’; PET as shown in the Engineering Toolbox NPL will be between 1 and 10GPa).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a base substrate as taught by Fujita in view of Kim with the base substrate having a modulus of about 1GPa to about 10GPa as taught by Lee because Lee states, “The flexible substrate 250 has a flexible characteristic, and may be formed of any one of various materials” [paragraph 0056]. These flexible characteristics will allow adequate bending and flexibility of the panel.

 	Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. in view of Kim et al. as applied to claim 21, and further in view of Mitsui et al. (US PG. Pub. 2020/0064973).

 	Regarding claim 23 — Fujita in view of Kim teach the electronic device of claim 21, but fails to teach wherein the protective layer comprises at least one of polycarbonate (PC), polyethyleneterephthalate (PET), or thermoplastic polyurethane (TPU).
 	Mitsui teach a protective layer (fig. 11, 36) comprises at least one of polycarbonate (PC) ([paragraph 0088 & 0089] Mitsui states, “core layer 36 is preferably transparent, and a plastic film... polycarbonate (PC)”), polyethyleneterephthalate (PET), or thermoplastic polyurethane (TPU).
 	lt would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a protective layer as taught by Fujita in view of Kim with the protective layer being made of a polycarbonate (PC) material as taught by Mitsui because polycarbonate is known for its strength and durability.

 	Claim 24 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. in view of Kim et al. as applied to claim 21 above, and further in view of Lee et al. 

 Regarding claim 24 — Fujita in view of Kim teach the electronic device of claim 21, wherein the window (Kim; fig. 15A, WM) comprises: a first layer including a glass; and a second layer including a transparent resin ([paragraph 00145] Kim states, “The window member WM may include at least one of a flexible plastic film and a thin glass substrate”) and having a modulus that is lower than that of the first layer (the glass material and the plastic material will have the required modulus claimed).
 	Fujita in view of Kim do not teach wherein a sum of thicknesses of the first and second layers is equal to or less than about 80um.
 	Lee teaches an electronic device wherein the window (fig. 8A, WM [paragraph 0086] Kee states, “window member WM”) has a thickness of about 80um or less ([paragraph 0082] Kim states, “The window member has a thickness of about 50 micrometers to about 100 micrometers’).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device with a window as taught by Fujita in view of Kim with the window having a thickness of about 80um or less as taught by Lee because this thickness will provide sufficient protection to the electronic device without increasing the overall thickness.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 8/24/2022, with respect to the rejection(s) of claim(s) 1, 3, 8-19 and 21-24 under Mitsui et al. in view of Kim et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujita et al. (US PG. Pub. 2021/0179901) in view of Kim et al. (US PG. Pub. 2015/0200375).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN T SAWYER/           Primary Examiner, Art Unit 2847